Title: To George Washington from Colonel George Gibson, 19 July 1779
From: Gibson, George
To: Washington, George


        
          May it please yr Excelly.
          Smiths Tavern 11 miles from stoney Point [N.Y.]9 O’Clock. A.M.Monday 19th July 79.
        
        In answer to the verbal message I had the Honor to receive from Yr Excy by the Bearer. I have the pleasure to acquaint Yr Excy that I have contrary to my expectations got so farr wth the three pieces of Cannon. one of the Carriages (Limbers) having been stove to pieces immediately after we left the Point. I have fix’d on the fore part of a Waggon in lieu of limbers. I parted wth Genls Woodford & Muhlenberg in sight of the White house where they filed off to the left—I know nothing of them since I met a Brigade of Waggons loaded wth provisions three miles from No. River which I have Brot wth me. I shall scuffle hard but I will be at Junes’s tavern To morrow wth my whole Convoy. I have the Honor to be Your Excys Obedt Servt
        
          Geo: Gibson
        
      